 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   STEFFEN LUTHER FIELDS,                             No. 2:19-cv-2609 CKD P
12                      Petitioner,
13          v.                                          ORDER
14   XAVIER BECERRA,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis. This

19   court will not rule on petitioner’s request to proceed in forma pauperis.

20          Petitioner is incarcerated in Ironwood State Prison and was convicted in Riverside

21   County. Both Ironwood State Prison and Riverside County are in an area embraced by the United

22   States District Court for the Central District of California. Pursuant to 28 U.S.C § 2241(d), courts

23   in both the district of conviction and the district of confinement have concurrent jurisdiction over

24   applications for habeas corpus filed by state prisoners. Because petitioner was not convicted in

25   this district, and is not presently confined here, this court does not have jurisdiction to entertain

26   the application.

27          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

28          1. This court has not ruled on petitioner’s application to proceed in forma pauperis; and
                                                        1
 1             2. This matter is transferred to the United States District Court for the Central District of

 2   California. 28 U.S.C. § 2241(d); 28 U.S.C. § 1406(a).

 3   Dated: January 2, 2020
                                                         _____________________________________
 4
                                                         CAROLYN K. DELANEY
 5                                                       UNITED STATES MAGISTRATE JUDGE

 6
     13:fiel2609.108b
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
